                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

PROASSURANCE SPECIALTY                       :
INSURANCE COMPANY, INC.,                     :
     Plaintiff,                              :
                                             :
       v.                                    :       C.A. No. 18-343WES
                                             :
RICKY W. MCCULLOUGH, M.D., and               :
BARBARA VALLETTA,                            :
     Defendants.                             :

                           REPORT AND RECOMMENDATION

Patricia A. Sullivan, United States Magistrate Judge.

       Filed as a declaratory judgment action pursuant to 28 U.S.C. § 2201, this case is an

insurance coverage dispute pitting a provider of professional services insurance to physicians,

ProAssurance Specialty Insurance Company, Inc. (“ProAssurance”), against its insured, Ricky

W. McCullough, M.D., and a certified nurse assistant/mental healthcare worker (“CNA”)

employed by Roger Williams Medical Center (“RWMC”), Barbara Valletta. The case arises out

of an incident that occurred on May 21, 2012, when Dr. McCullough was treating an intoxicated

patient in the emergency room, assisted by Ms. Valletta in her capacity as a CNA. When Ms.

Valletta repeatedly raised her voice at, grabbed, pushed and shook the patient, Dr. McCullough

believed she had “kind of crossed over the line” and restrained her by grabbing her by the arm.

Ms. Valletta claimed that this action amounted to negligence, assault and battery and negligent

infliction of emotional distress and sued Dr. McCullough in Rhode Island Superior Court for lost

wages, medical expenses and pain and suffering, among other damages. Claiming that Ms.

Valletta’s Superior Court complaint alleged a “professional incident” covered by the

ProAssurance policy, Dr. McCullough demanded that it defend the action. ProAssurance

responded by invoking the definitions of “professional incident” and “professional services,” as
well as the exclusion for “any obligation . . . for which any carrier as insurer may be held liable

under any workers’ compensation . . . law,” among others, and took the position that it had no

duty to defend or to indemnify Dr. McCullough. It nevertheless agreed to provide a defense as a

courtesy under a full reservation of rights. To clarify its obligations, it initiated this declaratory

judgment action properly based on diversity jurisdiction pursuant to 28 U.S.C. § 1332(a).

        ProAssurance’s motion for summary judgment asks the Court to construe the plain

meaning of the words used in its Health Care Professional Liability Policy (the “Policy”) and to

declare that it has no duty to defend or to indemnify Dr. McCullough in connection with Ms.

Valletta’s claim. Dr. McCullough’s cross motion asks the Court to declare the opposite. Ms.

Valletta asks the Court to deny ProAssurance’s motion for summary judgment because she

agrees with Dr. McCullough’s argument that the incident is covered by the Policy; she also

asserts that ProAssurance delayed in initiating this declaratory judgment action and that her

rights are not limited by the exclusions in the Policy because she is not a party to it.

        The cross motions of ProAssurance and Dr. McCullough have been referred to me for

report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). While Dr. McCullough and

Ms. Valletta apparently continue to contest vigorously the facts arising from the incident,

including whether his conduct gives rise to liability and whether and to what extent his conduct

caused any injury, the facts that are material to this declaratory judgment action are undisputed

and the matter is ripe for determination. For the reasons that follow, I find the Policy to be clear

and unambiguous and recommend that the Court declare that that ProAssurance has a duty to

defend and indemnify because the incident arose out of the rendering of professional services.

Nevertheless, I also recommend that the Court declare that ProAssurance’s duty to defend and

indemnify is cabined by the unambiguous language of Exclusion G, which eliminates Policy



                                                   2
coverage for any obligations based on Ms. Valletta’s expenses for reasonable and necessary

medical treatment, lost wages and/or lost earning capacity, all of which are potential liabilities of

the insurer that was liable to pay, and did pay, workers’ compensation coverage to Ms. Valletta

in connection with the incident under Rhode Island workers’ compensation law. See generally

R.I. Gen. Laws § 28-33-1, et seq.

        I.      UNDISPUTED FACTS1

        On May 21, 2012, Dr. McCullough was working as a contract physician providing

medical services to patients on behalf of NES Americas, Inc., through its subsidiary, Medical

Services of Rhode Island, Inc., in the emergency room at RWMC in Providence, Rhode Island.

PSUF ¶¶ 1-7. He claims that, while providing emergency medical treatment to an intoxicated

patient, he became involved in the incident with Ms. Valletta, an employee of RWMC who was

assigned as the CNA to assist him. DSUF ¶ 21. While providing medical services to the patient,

Dr. McCullough alleges that he restrained Ms. Valletta to prevent her from continuing to grab,

push, shake and yell at the patient. PSUF ¶ 8; DSUF ¶¶ 21-30. Dr. McCullough testified that his

conduct was based on his belief that Ms. Valletta’s actions were not necessary for the safety of

the patient and that she had “kind of crossed over the line.” DSUF ¶¶ 25, 28. With respect to the

incident, Ms. Valletta does not claim that she was, in any respect, a patient of Dr. McCullough or

that she was receiving any sort of professional treatment from Dr. McCullough or that there was

any physician/patient relationship between her and Dr. McCullough.




1
 ProAssurance relies on twenty undisputed facts. ECF No. 12 (“PSUF ¶¶ 1-20”). Dr. McCullough does not dispute
any of them and has added seventeen more. ECF No. 16 (“DSUF ¶¶ 21-37”). No other party has filed a statement
disputing any of ProAssurance’s or Dr. McCullough’s facts.

                                                      3
        On December 17, 2013, Ms. Valletta filed a Complaint suing Dr. McCullough in the

Rhode Island Superior Court. PSUF ¶ 11; PSUF Ex., ECF No. 12-12 (“Valletta Compl.”). It

alleges that Dr. McCullough committed an assault on her while she was working in the course of

her employment at RWMC. Valletta Compl. ¶¶ 4, 7, 10, 11, 14, 17. The pleading has three

Counts – first, negligence in breach of the duty to provide a safe and secure atmosphere; second,

assault and battery in intentionally causing bodily contact; and third, negligent infliction of

emotional distress by causing severe emotional distress accompanied by physical symptoms. Id.

¶¶ 4-19. The Valletta Complaint seeks damages for “severe personal injuries, great pain and

suffering, . . . tremendous medical expenses, . . . loss of enjoyment of life, . . . lost wages and/or

lost earning capacity, and . . . other great damage,” as well as for “severe emotional distress.” Id.

¶¶ 8, 12, 19.

        On December 31, 2013, Dr. McCullough sought defense coverage from ProAssurance as

to the Valletta Complaint. PSUF ¶ 12; PSUF Ex., ECF No. 12-12. Several weeks later, Dr. Keri

Gardner of NES, on behalf of ProAssurance, advised Dr. McCullough that the Policy does not

provide defense or indemnity coverage as to the Valletta Complaint, as the Policy does not

provide coverage for claims of injury to non-patients; nevertheless ProAssurance agreed that it

would provide a courtesy defense to Dr. McCullough under a full reservation of its rights. PSUF

¶¶ 5, 13; PSUF Ex., ECF No. 12-13. Since that time, ProAssurance has provided a defense to

Dr. McCullough in connection with the Valletta Complaint, at all times under a full reservation

of rights. PSUF ¶¶ 15, 16, 18. The Valletta Complaint remains pending.




2
  Because the attachments to Plaintiff’s Statement of Undisputed Facts do not have exhibit numbers, this report and
recommendation uses the applicable ECF numbers.

                                                         4
       In addition to the claims that she asserted in the Valletta Complaint, Ms. Valletta also

claimed and recovered workers’ compensation benefits. Id. ¶ 20. These benefits were provided

to her as the obligation of the workers’ compensation insurer for her employer, RWMC. Id.

       II.     APPLICABLE POLICY TERMS

       ProAssurance relies on two discrete arguments. First, it contends that the incident is not

covered by the Policy because Ms. Valletta was not Dr. McCullough’s patient and her claim

against him is not a professional incident because it did not involve the delivery of professional

services or involve a breach of the physician/patient relationship. Second, even if the incident is

covered by the Policy, ProAssurance asserts the exclusion barring it from any duty to defend or

indemnify in connection with obligations for which a workers’ compensation insurer may be

liable for coverage.

       The Policy terms applicable to these arguments are below.

       A.      Definitions

       The Policy contains the following pertinent definitions:

       Damages means all amounts of money which are reimbursable under this policy
       because of injury . . .

       Defense Costs means reasonable and necessary costs incurred by or on behalf of
       an insured . . .

       Policy means the Cover Page, the forms listed thereon and any endorsements
       issued from time to time. The policy terms in effect at the time a professional
       incident is first reported shall apply to that professional incident.

       Professional incident means:

               A. a single act or omission, or a series of related acts or omissions during
               a continuing course of professional services, arising out of the rendering
               of, or failure to render, professional services to any one person by an
               insured or any person for whose acts or omissions an insured is legally
               responsible, which results, or is likely to result, in damages . . .



                                                 5
           Professional services means the provision of direct patient care, including
           treatment, diagnosis and consultation that an insured may legally perform and that
           is within the scope of the insured’s profession.

PSUF Ex., ECF No. 12-3 at 4-5 (emphasis in original) (“Policy”).

           B.       Insuring Agreement

           The Insuring Agreement provides:

           PROFESSIONAL LIABILITY COVERAGE PART

           I. INSURING AGREEMENT

                During the policy period only, we will reimburse the policyholder those sums
                that an insured becomes fully and finally legally obligated to pay as damages
                and defense costs because of any professional incident which occurs after the
                retroactive date and which are actually paid by the policyholder during the
                policy period.

Id. at 5 (some emphasis omitted).

           C.       Exclusions

           While ProAssurance has asserted several exclusions that might be applicable if coverage

were afforded in the first instance,3 its motion for summary judgment asks the Court to declare

the meaning only of Exclusion G:

           EXCLUSIONS

           We will not reimburse for any damages because of any of the following, and we
           will not provide a defense for any suit alleging any of the following: . . .




3
    The asserted exclusions that are not in issue now are the following:

           D. Liability arising out of any (1) willful, wanton, fraudulent (whether intentional or
           unintentional), dishonest, criminal, reckless, malicious or oppressive act or omission; or (2)
           conduct which is outrageous, demonstrates conscious indifference to consequences, or evidences
           intentional, reckless or careless disregard for the rights of others; . . .

           L. Liability arising out of the acts of any insured which are outside the scope of the insured’s
           profession or duties.

Id. at 6-7 (emphasis omitted).

                                                             6
                  G. Any obligation for which an insured or any carrier as insurer may be held
                  liable under any workers’ compensation, unemployment compensation,
                  disability benefits, or any similar law.

Id. at 6 (emphasis omitted).

           III.      STANDARD OF REVIEW

           In an insurance coverage dispute, summary judgment is proper if “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); Mount Vernon Fire Ins. Co. v. Stagebands, Inc., 636 F. Supp. 2d 143, 146

(D.R.I. 2009); see Vermont Mut. Ins. Co. v. Ciccone, 900 F. Supp. 2d 249, 256 (D. Conn. 2012)

(“summary judgment is an appropriate vehicle by which to determine whether an insurer owes an

insured a duty to defend on the basis of an insurance policy”). A dispute of fact is genuine if it

“may reasonably be resolved in favor of either party.” Vineberg v. Bissonnette, 548 F.3d 50, 56

(1st Cir. 2008). A material fact “has the capacity to sway the outcome of the litigation under the

applicable law.” Nat’l Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 735 (1st Cir. 1995).

On cross motions for summary judgment, the Court considers each movant separately.

O’Donnell v. Twin City Fire Ins. Co., 40 F. Supp. 2d 68, 71 (D.R.I. 1999); see Barnes v. Fleet

Nat’l Bank, N.A., 370 F.3d 164, 170 (1st Cir. 2004) (court determines whether either party

deserves judgment based on undisputed facts).

           IV.       APPLICABLE INSURANCE LAW AND ANALYSIS4


4
    As to the governing law, the Policy provides as follows:

           XIII. GOVERNING LAW

                   This policy shall be construed, and the legal relations between us and the insureds (and
                   anyone claiming under the insureds) shall be determined in accordance with the laws of the
                   state in which the address of the policyholder, as specified in the Coverage Summary, is
                   located . . .

Policy at 9. The Policy “Coverage Summary” lists the “policyholder” as “NES Americas, Inc., its affiliates and
subsidiary companies” and the relevant address as “6466 College Park Square, Suite 316 Virginia Beach, VA.” Id.

                                                               7
         Insurance contracts are construed in accordance with the general rules applicable to

contracts. TravCo Ins. Co. v. Ward, 736 S.E.2d 321, 325 (Va. 2012); Colagiovanni v. Metro.

Life Ins. Co., 190 A. 459, 460 (R.I. 1937). Words used in insurance policies are to be given their

usual, ordinary and popular meaning. TravCo, 736 S.E.2d at 325; Bush v. Nationwide Mut. Ins.

Co., 448 A.2d 782, 784 (R.I. 1982). When policy terms are clear and unambiguous, they must

be applied as written. Bush, 448 A.2d at 784. Conversely, when language is susceptible of one

or more reasonable interpretations, it is considered ambiguous and construed strictly against the

insurer. Goucher v. John Hancock Mut. Life Ins. Co., 324 A.2d 657, 662 (R.I. 1974). “No word

or clause in the contract will be treated as meaningless if a reasonable meaning can be given to it,

and there is a presumption that the parties have not used words needlessly.” TravCo, 736 S.E.2d

at 325; City of Chesapeake v. States Self-Insurers Risk Retention Grp., Inc., 628 S.E.2d 539,

541-42 (Va. 2006). Phrases and clauses in the insurance contract should be considered and

construed together to effectuate the intention of the parties. TravCo, 736 S.E.2d at 325; Floyd v.

Northern Neck Ins. Co., 427 S.E.2d 193, 196 (Va. 1993).

         The language of insurance policy exclusion clauses is interpreted using the same

principles. They must also be clear and unambiguous and are to be strictly interpreted. Jackson

v. Quincy Mut. Fire Ins. Co., 159 A.3d 610, 613-14 (R.I. 2017); Am. Commerce Ins. Co. v.

Porto, 811 A.2d 1185, 1192 (R.I. 2002). The court must look not at what the insurer may have

intended the policy to cover or exclude, but rather what an ordinary reader of the policy would

have understood the policy’s terms to mean if he or she had read them. Porto, 811 A.2d at 1192.



at 3. ProAssurance contends that this language requires the Court to apply the law of the Commonwealth of
Virginia, but also represents that the law of Rhode Island is sufficiently similar to that of Virginia in all material
respects that the Court may interchangeably rely on the law of both, or either, states. Dr. McCullough and Ms.
Valletta do not disagree, but they urge the Court to rely on the law of Rhode Island. Based on the parties’
concurrence, I rely principally on the decisional law of Rhode Island and occasionally that of Virginia, with citation
to cases from other jurisdictions that are not controlling but persuasive.

                                                          8
Doubts about the potential for coverage must be resolved in favor of the insured. Mount Vernon

Fire Ins. Co., 636 F. Supp. 2d at 147-48; Mallane v. Holyoke Mut. Ins. Co., 658 A.2d 18, 20

(R.I. 1995). The court should “not engage in mental or verbal gymnastics to hurdle over the

plain meaning of the policy’s language.” Porto, 811 A.2d at 1193.

       Denominated the “Eight Corners Rule,” Virginia law provides that the duty of an insurer

to defend arises whenever the underlying complaint “alleges facts and circumstances, some of

which would, if proved, fall within the risk covered by the policy.” Morrow Corp. v.

Harleysville Mut. Ins. Co., 101 F. Supp. 2d 422, 426 (E.D. Va. 2000); see Copp v. Nationwide

Mut. Ins. Co., 692 S.E.2d 220, 224 (Va. 2010). The reverse is also true – that is, an insurer is not

obligated to defend its insured if “under the allegations of the complaint, it would not be liable

under its contract for any recovery.” Morrow Corp., 101 F. Supp. 2d at 426. Similarly, under

Rhode Island law, but referred to as the “pleadings test,” the insurer’s duty to defend is

determined by comparing the allegations in the underlying complaint to the risks covered in the

policy. Hingham Mut. Fire Ins. Co. v. Heroux, 549 A.2d 265, 266 (R.I. 1988). The duty to

defend is broader than the duty to indemnify. Mellow v. Med. Malpractice Joint Underwriting

Ass’n of R.I., 567 A.2d 367, 368 (R.I. 1989). If there is no duty to defend the complaint, there

also can be no duty to indemnify. Mount Vernon Fire Ins. Co., 636 F. Supp. 2d at 147; Town

Crier, Inc. v. Hume, 721 F. Supp. 99, 101 (E.D. Va. 1989).

       A.      Coverage for “Professional Incident”

       ProAssurance argues that the Policy does not provide coverage for the incident because

the Valletta Complaint does not state a claim by a patient regarding professional services

delivered by a physician. Rather, Ms. Valletta alleges that she was a professional herself.

ProAssurance asks the Court to focus on the definition of “professional services,” which are



                                                 9
limited to the “provision of direct patient care.” Policy at 5. Its contention founders on the

Policy’s definition of “professional incident,” which is what the Policy actually insures. A

“professional incident” is not limited to injuries to a patient, nor is it limited to medical injuries

specifically caused by the delivery of “professional services.” Id. Rather, the Policy defines a

covered “professional incident” broadly as an “act . . . during a continuing course of professional

services, arising out of the rendering of, or failure to render professional services to any one

person by an insured . . . which results, or is likely to result, in damages.” Id. (emphasis

omitted).

        The Rhode Island Supreme Court has broadly interpreted a virtually identical key phrase

– “arising out of the rendering of, or failure to render professional services” – as encompassing

not just claims based on medical negligence in the delivery of professional services, but also

claims based on any tort committed in the course of rendering professional services. Mellow,

567 A.2d at 368 (holding that policy covered insured for defamation arising from release of

blood alcohol readings taken by physician rendering professional services). Similarly, in Porto,

811 A.2d at 1193-95, the Rhode Island Supreme Court interpreted “arising out of” in the context

of an exclusion in a homeowner’s policy; it accepted the insurer’s argument that the ban on

coverage for bodily injuries “arising out of” sexual molestation must be interpreted as excluding

coverage for negligence claims flowing from the insured’s conduct in failing properly to

supervise the sexual predator and in failing properly to educate the child regarding how to avoid

the advances of the sexual predator. Id. (“The phrase ‘arising out of’ within policy language is

generally considered to mean ‘flowing from’ or ‘having its origin in,’ thereby ‘indicating that

there only need be ‘a’ causal connection, rather than a proximate causal connection.’”) (quoting

7 Couch on Insurance 3d § 101:54 at 101-147-48 (1997)) (emphasis in Porto). Mellow and Porto



                                                   10
are strongly supportive of Dr. McCullough’s argument that “arising out of the rendering of”

professional services means that the Policy unambiguously covers the incident, which

undisputedly arose out of his rendering of professional services to the intoxicated patient.

       While no cases in Rhode Island or Virginia have grappled with facts squarely analogous

to what are presented here, cases decided elsewhere are instructive; they provide further support

for the proposition that the Valletta Complaint is covered by the Policy. Most analogous is

Records v. Aetna Life & Cas. Ins., 683 A.2d 834 (N.J. Super. Ct. App. Div. 1996), where the

New Jersey court faced a policy with very similar language to what is in issue here, in that it

covered any injury “arising out of the rendering of . . . professional services.” Id. at 836. The

court found that the policy language clearly covered not just claims for the direct rendering of

professional services, but also any claim arising out of such rendering; accordingly, it held that

the policy covered the personal injury claim of a nurse who alleged that the physician disagreed

with her treatment decision and pushed and slapped her (causing a herniated disc among other

injuries) in the course of rendering patient care. Id. at 835-37. In an analysis that echoes the

Rhode Island Supreme Court’s Porto decision, Records provides that “[t]he phrase ‘arising out

of’ must be interpreted in a broad and comprehensive sense to mean ‘originating from’ or

‘growing out of.’” Id. at 837-38. To confirm that such language in a medical malpractice policy

extends coverage to claims brought by parties “other than individual patients,” the Records court

surveyed decisional law from an array of other jurisdictions, including the Rhode Island Supreme

Court’s decision in Mellow, 567 A.2d at 368.

       To counter the force of this analysis, ProAssurance directs the Court to two cases: Med.

Mut. Ins. Co. of Maine v. Burka, 899 F.3d 61 (1st Cir. 2018), and Hayne v. The Doctors Co., 145

So.3d 1175 (Miss. 2014). Neither advances the ball for its position because both interpret



                                                 11
policies that unambiguously limit coverage to injuries sustained by a patient of the insured

physician.

        In Burka, 899 F.3d at 62, the First Circuit considered a policy construed by the district

court under the law of Maine regarding coverage for a claim against a physician who improperly

accessed his former wife’s medical records to use against her in their divorce. Referencing the

policy’s reliance on a doctor-patient relationship as an essential component of the confidentiality

obligation and noting that the wife was not the physician’s patient, the First Circuit affirmed the

interpretation that the applicable policy provision5 unambiguously provides coverage for a

confidentiality breach committed in the course of providing professional services to the

particular patient whose medical records are at issue. Id. at 66-70 (“The question is not whether

[the former wife] was a patient of any doctor at SMHC, but whether [the physician’s] alleged

mishandling of records stemmed from his own provision of healthcare services to her.”)

(emphasis in original). The ProAssurance Policy includes no analogous language limiting

coverage to the claims of breach of the duty owed “to that PATIENT.”

        Similarly, Hayne, 145 So.3d at 1181-84, also involved a policy found to be unambiguous

in plainly providing coverage only for injuries “to a patient.” Because the claim arose from the

doctor’s testimony as a pathologist against the plaintiff, who was a criminal defendant, the court

noted that “[w]e are constrained to agree with [the insurer’s] position that [the claimant] cannot,

by any stretch of the imagination, be considered [the physician’s] patient.” Id. at 1182. The

Mississippi Supreme Court affirmed the grant of summary judgment in favor of the insurer. Id.

at 1184. The ProAssurance Policy includes no analogous limitation of covered claims to those

brought by patients.


5
 Coverage for breach of the physician’s “obligation to maintain PATIENT confidentiality in the handling of
PATIENT records in the direct course of providing PROFESSIONAL SERVICES to that PATIENT.” Id. at 68.

                                                     12
        I find Records to be persuasive. Based on the plain meaning of “arising out of the

rendering of . . . professional services,” Records, 683 A.2d at 836, together with the absence of

words limiting coverage to the claims of patients, I conclude that the Policy was not intended to

be limited to suits by patients or suits narrowly based on the rendering of professional services.

See Porto, 811 A.2d at 1193-96; Mellow, 567 A.2d at 368. Accordingly, I recommend that the

Court declare that the Policy covers the claims asserted in the Valletta Complaint, the filing of

which triggered ProAssurance’s duty to defend and, potentially, to indemnify.

        B.      Workers’ Compensation Exclusion

        The words used in the workers’ compensation exclusion (Exclusion G) are not

ambiguous. They clearly provide that the Policy excludes from both the duty to defend and the

duty to indemnify “[a]ny obligation for which . . . any carrier as insurer may be held liable under

any workers’ compensation . . . law.” Policy at 6 (emphasis omitted). In this instance, the

Valletta Complaint alleges that Ms. Valletta’s injuries occurred in the course of her work as an

employee of RWMC; it is also undisputed that the workers’ compensation carrier as insurer for

RWMC, Ms. Valletta’s employer, was in fact liable under Rhode Island’s workers’

compensation law in connection with her personal injury “arising out of and in the course of . . .

her employment.” R.I. Gen. Laws § 28-33-1.

        Under Rhode Island law, the obligations for which such a carrier may be liable include,

inter alia, the following: “any reasonable medical . . . treatment . . . for such period as is

necessary, in order to cure, rehabilitate or relieve the employee from the effects of his injury,”

R.I. Gen. Laws § 28-33-5; a specific weekly compensation for the period while the incapacity for

work is total or partial, R.I. Gen. Laws §§ 28-33-17(a), 28-33-18, 28-33-18.3; payment for

permanent total and partial disability, R.I. Gen. Laws § 28-33-17(b, f); and payments for



                                                  13
dependents, R.I. Gen. Laws § 28-33-17(c). Several of these workers’ compensation obligations

squarely overlap with categories of damages claimed in the Valletta Complaint: for example, she

seeks recovery of “medical expenses,” “lost wages,” and “lost earning capacity.” Valletta

Compl. ¶¶ 8, 12, 19. Others do not overlap; that is, she claims damages based on “pain and

suffering” and “loss of enjoyment of life,” and a workers’ compensation insurer is liable for

neither of those types of damages.

         Reading the words of the Policy, I find that ProAssurance excluded from the scope of

coverage any of Ms. Valletta’s damages that could be obligations of her employer’s workers’

compensation insurer. That is, whether or not the workers’ compensation carrier actually paid

such an element of damages, for any damages as to which it has such an obligation under Rhode

Island workers’ compensation law, ProAssurance is not obliged to defend Dr. McCullough

against Ms. Valletta’s suit to recover such damages, nor is it obliged to indemnify Dr.

McCullough by reimbursing him (or RWMC’s insurer on a claim for subrogation) for such

damages.

         Dr. McCullough argues against the force of the Policy’s workers’ compensation

exclusion by focusing on a portion of the exclusion that is not in issue – the language excluding

coverage when the insured himself owes an obligation to the claimant under workers’

compensation law.6 He contends that Exclusion G does not apply because he was not Ms.

Valletta’s employer and the workers’ compensation carrier who may have been liable for her

workers’ compensation claim was not ProAssurance. He ignores the clarity of the next phrase,

connected by a disjunctive “or,” which plainly expands the exclusion to cover damages for


6
  This provision states that there is an exclusion for “[a]ny obligation for which an insured . . . may be held liable
under any workers’ compensation . . . law.” Policy at 6 (emphasis in original). It is related to another exclusion: “F.
Injury to any employee of an insured unless arising from the treatment to the employee as a patient of such
insured.” Id.

                                                          14
which “any [workers’ compensation] carrier as insurer may be held liable.” Policy at 6

(emphasis supplied). This phrase broadly references “any carrier”; it does not limit the scope of

the exclusion to a carrier providing workers’ compensation coverage for Dr. McCullough as

employer. To the contrary, Exclusion G unambiguously excludes coverage for obligations for

which any insurer may be liable under the workers’ compensation laws that are incurred in the

common situation where the physician is interacting with the employees of a hospital but is not

him/herself the employer. This understanding of Exclusion G accords with the wide breadth of

Policy coverage established by the definition of professional incident analyzed above. See

TravCo, 736 S.E.2d at 552 (“Each phrase and clause of an insurance contract should be

considered and construed together.”).

         Ms. Valletta’s argument is equally inapt.7 Citing Sousa v. Town of Coventry, 774 A.2d

812, 815 (R.I. 2001), she contends that she is not bound by the policy exclusions because she

was not a party to the insurance contract. However, Sousa supports the opposite conclusion – it

dealt with a lease agreement between a town and a telecommunications company for the

construction of a tower and includes the contingent holding that “there is no support for the

proposition that . . . an individual who is not a party to a contract may assert the rights of one of

the contracting parties in order to void a contract or have it declared unenforceable.” Id. at 815

n.4. That is, if the ProAssurance Policy unambiguously fails to cover certain elements of Ms.

Valletta’s alleged damages, Sousa presents no basis in law for the Court to expand non-existent



7
  At the hearing, Ms. Valletta also argued that Exclusion G must be interpreted as if it were included in the Policy
for the exclusive purpose of preventing an insured like Dr. McCullough from trying to use the ProAssurance Policy
as a workers’ compensation policy. The problem with this argument is that the words used in Exclusion G do not
admit of such a narrow interpretation – they clearly reference the liability not just of some other insurer of Dr.
McCullough, but of “any carrier as insurer.” Even when strictly interpreted as required by Jackson, these words
cannot be tortured into meaning anything different from “any carrier as insurer.” 159 A.3d at 617 (“[W]hen
interpreting the provisions of an insurance policy, we look within the ‘four corners of [the] policy, viewing it in its
entirety, [and] affording its terms their plain, ordinary and usual meaning.’”).

                                                          15
contractual rights. Relatedly, Ms. Valletta complains of ProAssurance’s delay in bringing the

declaratory judgment action. However, she fails to explain how such a delay affects the Court’s

interpretation of the plain language of the Policy.8

        I recommend that the Court declare that Exclusion G voids any duty on the part of

ProAssurance to defend or potentially to indemnify Dr. McCullough, whether directly or by a

claim for subrogation, for any obligation to Ms. Valletta for which RWMC’s workers’

compensation carrier as insurer was or may have been liable pursuant to Rhode Island workers’

compensation laws, including without limitation claims for medical expenses, lost wages and

loss of earning capacity.

        V.       CONCLUSION

        Fairly read, I find that the Policy means that ProAssurance broadly covered all claims

arising from Dr. McCullough’s rendering of professional services, including those asserted in the

Valletta Complaint, but excluded coverage for elements of damages that are the obligation of a

workers’ compensation insurer, thereby protecting itself from defending and reimbursing Dr.

McCullough for such damages, as well as from paying based on a subrogation claim asserted by

RWMC’s workers’ compensation insurer. Accordingly, I recommend that the Court grant in part

and deny in part ProAssurance’s motion for summary judgment (ECF No. 11) and grant in part

and deny in part Dr. McCullough’s motion for summary judgment (ECF No. 15). If the Court

adopts this recommendation, all claims asserted in ProAssurance’s complaint will be determined

and final judgment may enter, terminating the action.




8
  The Court notes that, in affording Dr. McCullough a defense, ProAssurance’s conduct is consistent with preferred
practices for insurance companies, which provide that “in situations in which a complaint even may allege facts that
fall under the insurance policy, insurance companies will often defend their insureds under a reservation of rights
while simultaneously or subsequently seeking a court’s declaration that no duty to defend actually exists.” Ciccone,
900 F. Supp. 2d at 263 (emphasis in original).

                                                         16
       Any objection to this report and recommendation must be specific and must be served

and filed with the Clerk of the Court within fourteen (14) days after its service on the objecting

party. See Fed. R. Civ. P. 72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a

timely manner constitutes waiver of the right to review by the district judge and the right to

appeal the Court’s decision. See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008);

Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).


/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
September 12, 2019




                                                 17
